ORDER
PER CURIAM.
Stephen D. Howe (hereinafter, “Appellant”) appeals from the trial court’s judgment convicting him of attempting to manufacture or produce a controlled substance pursuant to Section 195.211 RSMo (2000). Appellant claims the trial court erred in overruling his motion to suppress evidence and his objections during trial, by admitting the evidence seized at his residence. Appellant claims the affidavit used to obtain the search warrant did not contain sufficient information from which a neutral and detached magistrate could find probable cause to believe evidence of a crime would be found at his residence because there was no basis, alleged within the affidavit, to find the informants reliable or trustworthy. Further, Appellant claims the law enforcement officer who prepared the affidavit omitted material facts which would have given the judge cause to doubt the veracity of the primary source of the information.
We have reviewed the briefs of the parties and the record on appeal. We find the trial court’s judgment was not clearly erroneous. State v. Berry, 801 S.W.2d 64, 66 (Mo. banc 1990). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment of the trial court. Rule 84.16(b).